Citation Nr: 1010425	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-41 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for tinea 
versicolor prior to March 28, 2007 and to an evaluation in 
excess of 10 percent since March 28, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active from May 1980 to September 1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that granted service connection 
for tinea versicolor and assigned a noncompensable 
evaluation.  The Veteran expressed disagreement with the 
evaluation assigned and began this appeal.  

In May 2006, the Board returned the case for additional 
development.  In a July 2007 rating decision, the RO 
increased the evaluation for the service-connected tinea 
versicolor from 0 to 10 percent disabling, effective March 
28, 2007.  In accordance with AB v. Brown, 6 Vet. App. 35 
(1993), the Veteran will generally be presumed to be seeking 
the highest rating available, and it follows that a partial 
grant of an increased rating does not terminate an appeal.  
The case was subsequently returned to the Board for further 
appellate review.

In January 2008 and February 2009, the Board again returned 
the case for additional development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to March 28, 2007, the Veteran's tinea versicolor 
does not involve 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

2.  Since March 28, 2007, the Veteran's tinea versicolor 
involved at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, but did not involve 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
tinea versicolor prior to March 28, 2007, and in excess of 10 
percent since March 28, 2007 have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.12, 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2003 and August 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board observes that the RO has obtained 
service treatment records, VA outpatient treatment records, 
private treatment records, and afforded the Veteran 
examinations and an opportunity to present testimony before 
the BVA.  

Further, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran maintains that he is entitled to an initial 
compensable disability evaluation for his tinea versicolor 
prior to March 28, 2007 and in excess of 10 percent since 
that date.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In August 2003, the Veteran filed a claim for service 
connection for tinea versicolor, which was established in a 
February 2004 rating decision, when the RO assigned a 0 
percent disability evaluation, effective August 4, 2003, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  In 
a July 2007 rating decision, the RO granted an increase for 
the Veteran's service-connected tinea versicolor as 10 
percent disabling, effective, March 28, 2007, pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7813-7806.  

Under the current rating schedule for skin disorders, 
dermatophytosis due to tinea-related outbreaks is rated as 
disfigurement of the head, face, or neck, scaring or as 
dermatitis, under Diagnostic Code's 7800 through 7806.  See 
38 C.F.R. § 4.118, Diagnostic Code 7813. In the present case, 
the Veteran's tinea versicolor is predominantly manifested by 
itching and burning; there is no evidence of any scarring or 
disfigurement of the upper shoulders, upper back, or lower 
back.  Thus, Diagnostic Code 7806, which is applicable to 
dermatitis or eczema, is for application.  

Under Diagnostic Code 7806, a noncompensable rating is 
warranted when less than 5 percent of the entire body or the 
exposed areas are affected by dermatitis or eczema, and no 
more than topical therapy was required during the past 12- 
month period.  A 10 percent rating is warranted if the 
dermatitis or eczema covers an area of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period.  

A 30 percent rating is warranted for dermatitis or eczema 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of six weeks or more, but 
not constantly, during the past twelve-month period.  A 
maximum rating of 60 percent is warranted where the condition 
covers an area of more than 40 percent of the entire body or 
where more than 40 percent of exposed areas affected, or; 
where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past twelve-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

The Veteran underwent a VA examination in February 2004.  At 
the time, the Veteran reported that he has been diagnosed 
with eczema since 1983, while in service.  He further 
indicated that he was given treatment in service for his 
condition, however, it was not successful.  He reported that 
he has not had treatment since discharge from service, 
however, indicated that his condition worsens during the 
summer months.

On dermatological examination, one percent of the Veteran's 
face was scaly erythematours, and with hyperpigmented 
patches.  Three percent of his trunk had scaling erythematous 
patches.  Upon review of the Veteran's claims file, the 
examiner diagnosed the Veteran with tinea versicolor, 
indicating, that the Veteran does not have any signs of 
eczema.  The examiner further indicated that the Veteran's 
tinea versicolor involves a total of four percent of the 
Veteran's total body surface area without current treatment.  

A March 2005 private treatment record from Dr. A.H. indicates 
that the Veteran has an eczematous on his shoulders.  

In a May 2005 hearing before the Board, the Veteran testified 
that he experiences flare-ups of his condition, especially in 
hot weather.  He further indicated that the area by his lower 
back and legs are also affected.  

The Veteran underwent a second VA examination in March 2007.  
At the time, the Veteran reported that he is under the care 
of his family physician, who prescribes him a steroid cream 
for his condition.  The Veteran further indicated that his 
service-connected condition comes and goes, and that he is 
currently experiencing the condition on his lower back, as 
well as on the back of his legs.  The Veteran also has 
itching, indicating that the steroids sooth his condition, 
however, do not cure it.  The Veteran denied a history of 
asthma and hayfever.  

On examination, the Veteran had a minimally hyperpigmented 
patch on his buttocks.  On his upper back there were a few 
scattered, nonscaling, and hyperpigmented macules.  The 
Veteran's posterior lower legs had diffuse xerosis.  There 
was no erythema or discrete scaling plaque.  The Veteran's 
total body surface area affected is approximately 10 percent, 
and exposed body surface area affected is 0 percent.  There 
was no acne, chloracne, or scarring.  

Upon review of the Veteran's claims folder, the examiner 
diagnosed the Veteran with eczema, noting, that he did not 
see features of tinea versicolor, however, stated, that given 
the post-inflammatory changes on the Veteran's back, he 
cannot rule out tinea versicolor.  The examiner stated that 
the distribution on the Veteran's buttocks and legs would be 
unusual for tinea versicolor.  The examiner noted that the 
onset of the Veteran's condition was in 1983 and the 
condition has been chronic.  The examiner noted that the 
Veteran's treatments have included Aristocort, Eucerin, and 
other steroid cream three times per week; indicating, that 
over the past 12 months, the Veteran has used steroid cream 
three times per week.        

In an August 2008 hearing before the Board, the Veteran 
essentially testified that his disability has increased in 
severity and spread since his March 2007 VA examination.  
Specifically, in addition to his shoulders, buttocks, and 
legs, the Veteran's calves and ankles are also affected by 
his condition.  

The Veteran underwent a third VA examination in September 
2009.  At the time, the Veteran reported that his primary 
symptoms are itching and burning.  The Veteran stated that he 
uses topical cream for the affected area on his back.  He 
reported minor exacerbations on his face and calves.  The 
Veteran's buttocks, lower and upper back, and shoulders have 
been primarily affected by his skin condition.  The Veteran 
indicated that he has been unable to get rid of the infection 
for years.  He stated that his condition does not impact his 
employment because he does not sweat at work, and therefore, 
does not experience the itching and burning there.  

On examination, the Veteran had isolated non-hyperpigmented 
flat areas of tinea versicolor on his upper shoulders, upper 
back, and lower back.  The percentage of exposed body area 
involved in 0 percent and the total body area involved is 5 
percent.  

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with chronic tinea versicolor, opining, 
that the Veteran has had a common skin infection since 1983, 
believed to be caused by the yeast Malassezia furfur.  These 
yeasts are found on the human skin and become more 
troublesome under warm humid environments, where the Veteran 
works.  The examiner further opined that the Veteran's 
symptoms of itching and burning with sweating are the 
predominant symptoms and the involvement of the torso is 
classic.  The examiner further stated, that many times these 
areas cannot be totally resolved with treatment; 
specifically, immunosuppressant treatment and corticosteroid 
type treatment is not helpful and the condition does not 
require systemic treatment, only topical.  The drug most 
commonly used is topical selenium sulfide or ketoconazole.  
The percentage of the Veteran's entire body that is affected 
is 5 percent and the exposed are is 0 percent.  The nature of 
his disability is itching and burning only.  Topical 
treatment is the only major treatment in most cases, as the 
condition is chronic and unlikely to be totally eradicated.       

After a careful review of the evidence of record, the Board 
finds that Veteran's tinea versicolor does not warrant a 
compensable evaluation prior to March 28, 2007.  
Specifically, the February 2004 VA examination demonstrates 
that the Veteran's service-connected skin disability is 
manifested by four percent of the Veteran's total body 
surface area without current treatment.  A March 2005 private 
treatment records shows that the Veteran has eczema on his 
shoulders.  In this regard, the Board acknowledges the 
Veteran's contentions regarding the symptomatology he 
experiences associated with his service-connected skin 
disability on appeal; specifically, during the May 2005 
hearing before the Board, the Veteran testified that his skin 
condition covers more than five percent of his body.  

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical issues such as the 
clinical severity of a disability as measured through 
diagnostic indicators such as the percentage of involvement 
of exposed and nonexposed areas.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  As such, the medical evidence of record indicates 
that the Veteran does not meet the schedular criteria for a 
compensable evaluation for his service-connected skin 
disability prior to March 28, 2007.  

Regarding the assignment of a rating in excess of 10 percent 
since March 28, 2007, given the evidence of record, 
specifically both the March 2007 and September 2009 VA 
examinations, the Board finds the Veteran's overall 
disability picture to be accurately contemplated by the 10 
percent disability evaluation under Diagnostic Code 7806.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  As indicated above, in 
order to warrant the next higher 30 percent evaluation under 
Diagnostic Code 7806, there must be 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  

In this regard, the March 2007 VA examination shows that the 
Veteran's service-connected skin disability is manifested by 
10 percent of the Veteran's total body surface area, with 0 
percent exposed body surface area, and treatments including 
Aristocort, Eucerin, and other steroid cream three times per 
week for the past 12 months.  The September 2009 VA 
examination shows that the Veteran's service-connected skin 
disability is manifested by 5 percent of the Veteran's total 
body surface area, with 0 percent exposed body surface area, 
and treatments including topical cream for the affected area 
on his back.  As such, the medical evidence of record does 
not demonstrate that the Veteran meets the schedular criteria 
for the next higher 30 percent evaluation for his service-
connected skin disability since March 28, 2007.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the symptomatology associated with the 
Veteran's service connected skin disability is clearly 
accounted for in Diagnostic Code 7806.  There has also been 
no contention or showing that the Veteran's disability has 
produced marked interference with employment or necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current 
disability levels and symptomatology and does not present an 
exceptional disability picture, a referral for an 
extraschedular rating is not warranted.    


ORDER

An initial compensable disability rating for tinea versicolor 
prior to March 28, 2007, and in excess of 10 percent since 
March 28, 2007, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


